Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-8 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest the third step of generating fringe patterns: driving, by the galvanometer drive signals generated in the second step, the MEMS scanning mirror to perform two-dimensional scanning; driving, by the laser drive signal generated in the second step, the laser to generate a laser beam with continuously modulated light intensity; radiating the laser beam to the surface of the galvanometer at a certain incident angle, and then reflecting the same by the galvanometer to the surface of the object to form an analog fringe pattern light field with continuously modulated light intensity; and changing a frequency and a phase of the laser drive signal to obtain fringe patterns with different fringe pattern pitches and phases as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






1/27/2022
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872